PER CURIAM.
Bernard Alexander, the appellant herein, was charged with another with the crime of burglary in the second degree in the district court of Weber County to which both defendants pleaded guilty. No appeal was taken by the co-defendant, but the appellant appealed claiming that he had been coerced into entering a plea of guilty by the district attorney and the attorney who had been appointed by the district judge to represent him. He requested the appointment of counsel to represent him on the appeal, and in response thereto the court appointed Mr. R. L. Schmid and Mr. Lester J. Mazor. After examining the record Mr. Schmid and Mr. Mazor reported to the court that they found no evidence of coercion and no error which presented a reasonable prospect for reversal.
Mr. Alexander was notified of these facts and advised that if he desired to proceed on his own behalf the court would allow him 30 days in which to file a brief. Otherwise the appeal would be dismissed. That time has expired; and, no brief having been filed, the appeal is dismissed.